Citation Nr: 0710956	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-28 774	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 
 
2.  Entitlement to an increased rating for residuals of 
compression fracture at L4, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 until 
August 1961, and from January 1963 to October 1966.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Indianapolis, Indiana that 
denied service connection for an acquired psychiatric 
disorder and an evaluation in excess of 20 percent for 
service-connected low back disability.

The appellant was afforded a personal hearing at the RO in 
April 2005.  The transcript is of record.  

The Board observes in this instance that service connection 
for a psychiatric disorder was denied by an RO rating action 
dated in December 1974.  In correspondence received in 
January 1975, the veteran clearly referred to his "nerves" 
and indicated that he did not agree with the RO's decision in 
this respect.  The Board finds that this writing may be 
construed as a notice of disagreement with the December 1974 
determination that denied service connection for a 
psychiatric disability.  No statement of the case was 
provided at that time.  The Board thus concludes that the 
appellant's claim for service connection for an acquired 
psychiatric disorder has been continuously prosecuted since 
the initial denial of the claim.

Following review of the record, the issues of service 
connection for an acquired psychiatric disorder and an 
increased rating for low back disability will be addressed in 
the REMAND that follows and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




REMAND

The veteran asserts that he now has a nervous disorder, 
claimed as anxiety, as the result of severe injuries he 
received in service for which service connection should be 
granted.  

The service medical records reflect that the appellant was 
involved in a motor vehicle accident in duty status in 1965 
while stationed in Germany, and sustained fractures of the 
spine, right femur, and mandible, as well as facial 
lacerations.  On post service special neurological VA 
examination for residuals of those injuries in March 1967, he 
stated that since the accident, he had had tenseness and 
irritability that he had not had previously.  The examiner 
provided diagnoses that included irritability by history, and 
related it to motor vehicle trauma during service.  

VA outpatient records dating from 2001 are of record showing 
that anxiety was diagnosed in January 2003 for which the 
veteran was prescribed Xanax.  In his notice of disagreement 
received in July 2004, the appellant stated that in the 
1970's, he sought treatment for nervous symptoms at the VA 
for which he was prescribed "nerve" pills, but that he did 
not receive follow-up in this regard.  In the claim for 
service connection for psychiatric disability received in 
February 2004, his representative wrote that all of the 
veteran's medical treatment from military discharge to the 
present had been received at the Indianapolis VA Medical 
Center.  It was requested that those records be retrieved.  

In this regard, the Board points out that as VA has notice of 
the existence of VA records, they must be retrieved and 
associated with the other evidence already on file. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  As indicated previously, the record reflects that 
only VA outpatient records dating from 2001 to September 2005 
are available for review.  Therefore, any VA clinical 
information dating from 1966 to 2001, and from October 2005 
to the present should be requested and associated with the 
claims folder.  

Additionally, the record reflects that the veteran has never 
had a VA compensation and pension examination with respect to 
the claim of service connection for an acquired psychiatric 
disorder.  In the Informal Hearing Presentation dated in 
February 2007, the veteran's representative argues that it is 
incumbent upon the Board to afford the veteran a VA 
examination to determine the etiology of his current mental 
condition, especially since he was involved in a "horrific" 
accident in service in which another person was killed.  The 
Board agrees that a current VA psychiatric examination is 
currently indicated to ascertain whether or not the appellant 
currently has a psychiatric disorder that is related to 
service or an incident thereof.

The appellant also asserts that the symptoms associated with 
his service-connected low back disorder include nerve damage 
resulting in pain and weakness in the lower extremities, and 
are more severely disabling than reflected by the currently 
assigned disability evaluation.

The record reflects that the veteran was most recently 
afforded a VA spine examination in August 2005.  During the 
examination, the examiner noted that strength in the both 
lower extremities was difficult to assess secondary to giving 
way.  Among the impressions, the examiner noted 
radiculopathy, but indicated that the appellant would be sent 
for an electromyogram (EMG) to evaluate whether he had 
radiculopathy as his subjective symptoms could have been 
consistent with that diagnosis.  The EMG study was performed 
in September 2005 and was determined to be abnormal.  It was 
reported that although there was no evidence of acute 
lumbosacral radiculopathy, there was EMG evidence of a remote 
right L4/5 level radiculopathy.  The Board finds this 
assessment to be somewhat confusing as to whether or not the 
veteran actually has radiculopathy related to service-
connected disability for which a higher or a separate rating 
might be warranted.  The Board also points out that the 
examiner noted a disc process, but did not address the 
duration of any incapacitating episodes attributable to 
intervertebral disc syndrome.  Therefore, a special VA 
neurological evaluation as well as orthopedic examination 
should be scheduled in this regard to ascertain the extent of 
all symptomatology related to service-connected back 
disability. 

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  All VA clinical records dating from 
1966 to 2001 and from October 2005 to 
the present should be retrieved from 
the Indianapolis, Indiana VA medical 
facility and associated with the claims 
folder.  

2.  After a reasonable period of time 
for receipt any additional VA records, 
the veteran should be scheduled for a 
VA examination by a VA psychiatrist to 
determine if he now has a psychiatric 
disorder related to service or any 
incident thereof.  All indicated tests 
and studies should be performed, and 
all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The claims file 
and a copy of this remand should be 
made available to the physician 
designated to examine the appellant.  
The examiner should indicate whether or 
not the claims folder was reviewed.  A 
comprehensive clinical history should 
be obtained.  Following physical 
examination and clinical review, the 
examiner should provide an opinion as 
to whether it is as least as likely 
than not (a 50 percent probability or 
greater) or less likely than not (less 
than 50 percent probability) that the 
veteran now has a psychiatric disorder 
that is of service onset, or causally 
related to or has been made worse by a 
service-connected disability.  The 
examiner is requested to provide a 
detailed rationale with specific 
references to the record for the 
opinion provided.

3.  The veteran should be scheduled for 
VA orthopedic and neurologic 
examinations.  The claims file and a 
copy of this remand must be made 
available to the examiners for review, 
and the examination reports should 
include discussions of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should 
be accomplished.  The reports of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the service-connected 
low back disability and any associated 
symptomatology.  

The neurological examiner should 
identify current neurological symptoms 
associated with the low back.  The 
examiner should specifically indicate 
the existence and frequency or severity 
(as appropriate) of each of the 
following: sciatic neuropathy, 
radiculopathy, characteristic pain, 
and/or muscle spasm.  If neurological 
impairment is identified, the level of 
impairment and the particular 
peripheral nerve affected should be 
reported and characterized as mild, 
moderate, severe incomplete paralysis, 
or complete paralysis.  Additionally, 
the examiner should assess and comment 
on whether the veteran has experienced 
any incapacitating episodes of low back 
pain requiring bed rest prescribed and 
treated by a physician, and the total 
duration of such during the past 12 
months.

The orthopedic examination report must 
discuss any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful 
motion, and pain with use, and provide 
an opinion as to how these factors 
result in limitation of function.  If 
the veteran describes flare-ups of 
pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups.  All loss of 
function, whether due to pain, 
weakness, or fatigability, etc., should 
be equated to additional degrees of 
limitation of motion (beyond that shown 
clinically).

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

4.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if a requested action 
is not undertaken or deficient, they 
should be returned to the examiner(s) 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

